IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,510-02


                    EX PARTE SHERON GABRIEL TERRELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 11CR1752-83-2
                         TH
                IN THE 56 DISTRICT COURT FROM GALVESTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentences to thirteen years’ imprisonment.

        On September 24, 2015, an order designating issues was signed by the trial court. Trial

counsel has not yet submitted his affidavit to the trial court. It appears the trial court has not

completed its fact finding. We remand this application to the 56th District Court of Galveston

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 13, 2016
Do not publish